354 F.2d 241
Morris WEISFELD, d/b/a M & W Fruit Company, Appellant,v.ST. PAUL FIRE AND MARINE INSURANCE COMPANY, Appellee.
No. 22278.
United States Court of Appeals Fifth Circuit.
Jan. 5, 1966.

Appeal from the United States District Court for the Southern District of Texas; Reynaldo G. Garza, Judge.
Billy B. Goldberg, Houston, Tex., for appellant.
Newton Gresham, Houston, Tex., Fulbright, Crooker, Freeman, Bates & Jaworski, Houston, Tex., for appellee.
Before JONES and BROWN, Circuit Judges, and DYER, District Judge.
PER CURIAM.


1
The district court's opinion sets forth the facts from which the controversy presented by this appeal have arisen.  Weisfeld v. St. Paul Fire and Marine Insurance Company, 236 F.Supp. 496.  In its opinion, the district court expresses its view of the controlling principle of law.  We are in agreement with the result reached by the district court and its judgment is


2
Affirmed.